.    .




Hon. Grover E. Murray, President    Opinion No. M-757
Texas Tech University
School of Medicine                  Re:   Whether, pursuant to
P. 0. BOX 4349                            Article 2919e-2, Vernon's
Lubbock, Texas 79409                      Civil Statutes, the
                                          Coordinating Board of
                                          the Texas College and
                                          University System may
                                          order the initiation of
                                          a degree program in vet-
                                          erinary medicine at
                                          Texas Tech University
                                          School of Medicine
                                          without passage of im-
Dear Mr.   Murray:                        plementing legislation.

          your recent letter requesting an opinion from this
office concerning the referenced matter poses the following
question:

          Whether the Coordinating Board, Texas
     College and University System, acting under the
     authority granted by the Higher Education Act of
     1965, may, without passage of implementing legi-
     slation, order the initiation of degree programs
     in veterinary medicine at Texas Tech University
     School of Medicine at Lubbock upon an application
     duly made by the Board of Regents of the University
     for such programs?”

          your letter also states that, on September 26, 1970,
the Board of Regents of Texas Tech University Medical School
unanimously passed the following resolution:

          WBBREAB, the Board of Regents of Texas Tech
     University School of Medicine at Lubbock has ap-
     proved a request for the development of a veteri-
     nary medicine program; and
                           -3697-
                                                            I    .




Hon.   Grover   E. Murray, page 2      (M-757)



            "WBEEEAS, it shall be necessary that ap-
       plications be made to the appropriate authori-
       ties for the establishment of a veterinary
       medicine program;

            "THEREFORE, BE IT RESOLVED that the necessary
       applications be made by the Administration to the
       appropriate authorities for the establishment of
       said veterinary medicine program."

          The Texas Tech University Medical School was estab-
lished in 1969 by Article 2632i, Vernon's Civil Statutes. Section
3 of that Article provides:

            "The board of (regents of Texas Tech Uni-
       versity, acting as the board of regents of the
       Medical School), or its successors, may orescribe
       courses leadins to customarv decrees and may make
       other rules and regulations for the direction, control,
       and management of the Texas (Tech University) School
       of Medicine as is necessary for the school to be a
       medical school of the first class." (emphasis added.)

Section 8 of that Article providesr

            "The medical school is subject to the
       continuing supervision and the rules and regu-
       lations of the Coordinating Board, Texas College
       and University System, as provided by the Texas
       Higher Education Coordinating Act of 1965 (Article
       2919e-2, Vernon's Texas Civil Statutes)."

          The powers of the Coordinating Board of the Texas
College and University System are set forth in Article 2919e-2,
Vernon's Civil Statutes, which is the Higher Education Coordina-
ting Act of 1965 (hereinafter referred to as the "Act").




                              -3698-
      .




Hon. Grover E. Murray, page 3   (M-757)



          Apposite portions of the Act are as follows:

          "Sec. 2. Wherever used in this Act the follow-
     ing words and phrases shall have the indicated meaning:

         "(a) 'Board' means the Coordinating Board, Texas
    College and University System herein created.

          "(e) 'Medical and dental unit' means The
    Xniversi'ry u? Yesca-s
                         'IVUZ+LX.~L
                                 %r-h-n-dn
                                         . . . ~4tnlt
                                                   ~)UL?L
     other medical or dental schools as may be estab-
     lished by statute or as provided in this Act.

          "(9) 'Institution of higher education' means
     any public junior college, public senior college
     or university, medical or dental unit or other
     agency of higher education as herein defined.
          II
               .   .   .




          "Sec. 3. . . . Functions vested in the governing
     boards of the respective institutions of higher edu-
     cation, not specifically delegated to the Board, shall
     be performed by such boards. The coordinating functions
     and other duties delegated to the Board in this Act
     shall apply to all public institutions of higher
     education.
          II
               .   .   .




          "Sec. 10. The Board shall represent the
     hiqhest authoritv in the State in matters of
     public hiqher education and shall
          II. . .

          "(3) Classifv, and nrescribe the role and
     scope for, each public institution of hiqher
     education in Texas and make such chanqes in
     classification or role and scope of such in-
     stitutions as it deems necessary.



                           -3699-
Hon, Grover E. Murray, page 4   (M-757)



          "(4) Hear applica,tionsfrom the institutions
     for changes in classification or role and scone.

          "(5) Review periodically all degree and
     certificate programs offered by the institutions
     of higher education to assure that they meet the
     present and future needs of the State,

         "'(6)Order the initiation, consolidation or
    elimination of aeqree or certificate programs
    where such action is in the best interests of
    the institutions themselves or the general re-
    quirements of the State of Texas, or when such
    action offers hope of achieving excellence by a
    concentration of available resources, No new de-
    partment D sch00~~ degree program, or certificate
    program shalP be added at any institution of higher
    education after the effective date of this Act,
    except with specific prior approval of the Board.



          u See, 11, DevePop and promote one or more
     deqree or certificate proqrx   to the highest
     attainable quaPity at each in&j&ution of hiqher
     education for which the particular institution
     -iv         suite-dand for which there is marked
     promise of excellence,

          "Sec. 12, Anv order of the Board affectinq
     the classification, role and scope and proqram of
     any institution of bioher education shall be entered
     only (1) after a written factual report and,recom-
     mendations from the Commissioner of Higher Education
     covering the matter to be acted upon has been received
     by the Board and distributed to the governing board
     and administrative head of the affected institution,




                           -3700-
 .    .




Hon. Grover E. Murray, page 5   (M-757)



     (2) after the question has been placed upon the
     agenda for a regularly-scheduled quarterly meeting,
     and (3) after the governing board of the affected
     institution has had an opportunity to be heard.
     Notice of the Board's action shall be given in
     writing to the governing board concerned not later
     than four months preceding the fall term in which
     the change is to take effect.

          "Sec. 13. . . . No new department, school or
     decree or certificate procram approved by the Board
     or its predecessor . . . shall be initiated bv anv
     institution of hisher education after the effective
     date of this Act until the Board shall make a
     written findinc that the department, school or
     decree or certificate proaram is adequately financed
     bv leqislative aunropriation, bv funds allocated
     bv the Board. and/or by funds from other sources
     . . ." (emphasis added.)

          Those portions of Section 10 of the Act, quoted supra,
confer broad, discretionary powers on the Coordinating Board to
prescribe and classify the "role" and "scope" of the Texas Tech
University Medical School, and to order the initiation of degree
programs.

          Consequently, we are of the opinion that the Coordin-
ating Board, after (1) receiving an application from the Texas
Tech University Medical School requesting a change in its role
and scope as required by Section lO(4) of the Act, and (2)
after complying with the requirements of Section 12 of the Act
quoted supra, may order the initiation of a degree program in
veterinary medicine within the Texas Tech University Medical
School, and thereby alter the traditional "role" and "scope"
of that school.




                          -3701-
Bon. Grover E. Murray, page 6     (M-757)



          We now come to the question of the necessity of im-
plementing legislation to effectuate the initiation of the vet-
erinary degree program.

          We are of the opinion that this question has been
conclusively settled by Attorney General's Opinion No. M-333
(1969), which held that the Board of Directors of Texas Tech-
nological College had the power to create a medical school at
that institution without the passage of implementing legislation.
See also Attorney General's Opinion No. M-365 (1969).'

          In view of the foregoing, your question is answered
in the affirmative.

                     SUMMARY

         The Coordinating Board of the Texas College
    and University System, pursuant to Article 2919e-2,
    Vernon"s Civil Statutes, may alter the role and
    scope of the Texas Tech University Medical School,
    and thereby order the initiation of a degree program
    in veterinary medicine within that School.




                                            eneral of Texas

Prepared by Austin C. Bray, Jr.
Assistant Attorney General




                            -3702-
 .     ‘.




Hon.        Grover   E. Murray, page 7       (M-757)



APPROVED:
OPINION CCbU4ITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

J. C. Davis
Jim Broadhurst
John Banks
Roland Allen

MEADE F. GRIFFIN
Staff Legal Assistant

ATZREDWALKER
Executive Assistant

NOLAWHITE
First Assistant




                                    -3703-